PER CURIAM.
The final summary judgment appealed from is reversed and the cause remanded to the trial court for further proceedings based on the authority of Alexander v. Kirkham, 365 So.2d 1038 (Fla.3d DCA 1978). In our view, there was a genuine issue of material fact as to whether the subject release was validly reformed by the parties so as to exclude certain critical language therefrom. Such reformation, if valid, would necessarily defeat the release as an affirmative defense to the action herein. As the summary judgment appealed from was based entirely on the release as unreformed, it is clear a reversal and remand for further proceedings is required. It is so ordered.